Citation Nr: 1211956	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from September 2001 to March 2002.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2002 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service. 

2.  A right knee disability is not etiologically related to a service-connected disability, nor has it been aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2002, prior to the initial RO decision in this matter, the Veteran was informed of what information and evidence was required to substantiate the service connection claim for a right knee disability on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice in October 2002 and August 2003 of what information and evidence was required to substantiate the service connection claim for a right knee disability on a presumptive and secondary basis.  He was further advised in June 2007 of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of an August 2011 supplemental statement of the case.  

The Veteran's claim was previously before the Board in May 2007, October 2007, and September 2009 and remanded for additional evidentiary development, to include affording the Veteran the opportunity to testify before the Board, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.  With respect to the Veteran's request for a hearing before the Board, a video-conference hearing was initially scheduled for March 2007, but the Veteran failed to report for the hearing.  He subsequently requested that the hearing be rescheduled for a later date.  The hearing was rescheduled for July 2007, but the Veteran cancelled his hearing as he had no additional evidence to submit at that time.  The requested development was otherwise completed as directed and the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his claim.  These examinations evaluated the Veteran's right knee disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In an April 2011 VA examination report, the Veteran indicated that he received supplemental security income.  However, the Veteran stated that he received this benefit as a result of his depression and due to being in school.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010). 
 
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

The Veteran contends that he is entitled to service connection for a right knee disability.  In the alternative, the Veteran asserts that his currently diagnosed right knee disability is secondary to his service-connected bilateral tibia stress fracture residuals.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, where service connection is sought on a secondary basis, service connection could be granted for a disability which was not proximately due to or the result of a service-connected condition, but also where a service-connected disability had aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 447-49 (1995).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in August 2001 prior to entering service.  The clinical evaluation was essentially normal and no right knee abnormalities were found.  The Veteran reported to sick call in October 2001 and requested bilateral knee braces.  He had subjective complaints of peripatellar pain.  The Veteran reported that he was able to train, but indicated that he would be more comfortable if he had knee supports, similar to those he used in playing high school athletics.  An examination of the Veteran's knees was unremarkable.  The diagnosis was chronic sprain/chondromalacia.  The examiner prescribed bilateral knee braces.  The Veteran returned to sick call later that same month and reported knee pain.  The diagnosis was bilateral patellofemoral pain syndrome.

The Veteran underwent a Medical Board examination in January 2002, after sustaining bilateral tibia and feet stress fractures.  A clinical evaluation and physical examination was negative for any right knee abnormalities and the Veteran provided a medical history in which he specifically denied ever having knee problems.  The Veteran was medically separated from service as a result of his stress fracture residuals.

The Veteran submitted a statement in support of his claim dated in April 2002 that stated that he had experienced knee problems since service.  The Veteran sought care from a VA medical facility in April 2002 after reporting right knee pain.  He indicated that the onset of the pain occurred when he came down the stairs, jumped the last few stairs to avoid running into someone, and felt a pop.  The Veteran reported pain since that time.  A physical examination was significant for some swelling and limitation of range of motion.  An x-ray of the right knee was negative.

In July 2002, the Veteran presented to J.F., M.D., with subjective complaints of right knee problems.  A notation in the treatment record indicated that the Veteran was in the military for six months and injured his right knee while running obstacles.  The Veteran reported that he was medically discharged because of a right knee problem.  

The Veteran sought private care in September 2002 after reporting recurrent knee problems.  He reported an acute worsening of his knee pain after running the previous night and stated that he felt a pop in the knee joint.  The diagnosis was right knee strain and probable medial meniscus inflammation. 

The Veteran provided a statement in March 2003 that discussed the ways in which the right knee disability affected his ability to function.  

A treatment report from Dr. J.F. in April 2003, reports that the Veteran gave a history of being in the service for a year and a half, being discharged in March 2002.  The Veteran stated that while in the military he experienced bilateral tibial stress fractures and a stress fracture of his third metatarsal in the right foot which caused him to limp.  The Veteran indicated that during that time his right knee started bothering him, and did not recall any trauma to his right knee.  Since discharge from service he had recurrent right knee pain.  Dr. J.F. opined that "the fact it came on when he was hobbling on his right knee means it is probably related to a point."  X-rays of the right knee showed evidence of a "little bit" of narrowing of the medial joint space or some widening of the lateral joint space.  

P.W., M.D., conducted an orthopedic examination in April 2003.  The Veteran reported an in-service twisting injury to the right knee after he jumped down from an obstacle.  The reported medical history indicated that the Veteran was medically discharged from service as a result of this injury, as well as bilateral tibia stress fracture residuals.  The diagnosis was signs and symptoms of chronic anterior cruciate ligament (ACL) tear that "most likely" occurred with the in-service injury.  Dr. P.W. recommended ACL reconstruction surgery to improve stability and delay the development of osteoarthritis.  

In a May 2003 follow-up appointment with Dr. J.F., magnetic resonance imaging (MRI) showed a possible medial meniscal tear or chronic ACL tear.  

The Veteran sought a second opinion in May 2003 from R.F., M.D.  According to the Veteran, his right knee pain began approximately one year prior when he felt intense pain and a lateral pop when he stepped off of a stage.  He also reported gradually worsening symptoms.  The diagnosis was right knee ACL tear.  

Also included in the claims file is a statement from Dr. R.F. dated July 2003.  According to Dr. R.F., the Veteran injured his right knee in May 2002 when he stepped off of a stage and felt a lateral pop.  A subsequent evaluation was consistent with an ACL tear.  Dr. R.F. noted that the Veteran reported that was discharged from service approximately one month prior to this injury as a result of "stress fractures and chronic right leg problems."  Dr. R.F. stated that these conditions most certainly led to deconditioning of the right lower extremity and "may have" exacerbated or increased the risk of injury to the right knee after being discharged from the military.  

A private July 2003 operative report showed a right knee ACL reconstruction surgery, with partial medial meniscectomy.  The report indicated that a right knee injury occurred approximately one year previously when the Veteran jumped off of a stage.  

The Veteran was afforded a VA joints examination in September 2003.  He reported right knee pain since basic training and indicated worsening symptoms since discharge from service.  The Veteran's past medical history was significant for recent ACL reconstruction surgery.  The diagnosis was cartilage injury to the right knee, with reconstruction of the ACL.  

In January 2004, the Veteran submitted a statement in which he disputed the claim that he injured his right knee while stepping off of a stage.  According to the Veteran, he injured his right knee previously and stated "I was asked to give the doctor a description of the last time that I had swelling problems with my knee, and did as he asked."  In a private follow-up treatment note dated August 2004, the Veteran reported recent aching in the right knee.  The Veteran in part attributed his symptoms to his work as a salesman, which required him to be on his feet frequently.  Dr. J.F. recommended that the Veteran take three to four weeks off from work.  

The Veteran was afforded a VA orthopedic consultation in October 2008.  His past surgical history was significant for right knee ACL repair.  The Veteran did quite well post-operatively, but reported recurrent pain and some popping.  However, he acknowledged that he did a lot of running and exercising lately.  X-rays of the right knee showed old tracts from the tunnels of the previous ACL repair.  The impression was probable mild traumatic arthritis of the right knee.  

The Veteran underwent another VA joints examination in November 2009.  He reported a right knee injury for which he received treatment in service.  The Veteran also reported continued right knee pain since discharge from service and he denied any other knee injury after service.  By the Veteran's account, his past surgical history was significant for right knee ACL repair and meniscectomy in July 2002.  X-rays of the right knee were negative and no evidence of acute fracture, dislocation, or arthritis was found.  MRI was interpreted to show significant chondromalacia patella.  The diagnosis was chronic chondromalacia patella, with small effusion and previous ACL tendon graft.

According to the examiner, a review of the claims file reflected that the Veteran gave an inaccurate medical history, in that the right knee ACL surgery was performed in July 2003, not July 2002.  The examiner also noted that the Veteran sustained a right knee injury in May 2003 after he stepped off of a stage.  Therefore, the examiner found that the Veteran's currently diagnosed right knee disability was "less likely as not" caused by or the result of his period of active service or any incident therein.  The examiner also cited to several scholarly texts to support this conclusion.  

VA administered another joints examination in April 2011 for the purpose of determining the relationship between the Veteran's currently diagnosed right knee disability, and a service-connected disability, if any.  X-rays of the Veteran's right knee were unremarkable when compared to the x-rays in 2009.  The diagnosis was status-post right knee ACL reconstruction, with central third patellar tendon graft and partial meniscectomy.  The examiner opined that the Veteran's currently diagnosed right knee disability was "less likely as not" the result of or aggravated by any in-service incident or a service-connected disability.  In reaching this conclusion, the examiner noted that the Veteran provided a different medical history than was reflected in the claims file.  Moreover, while the examiner acknowledged the favorable statements from Drs. J.F., R.F., and P.W., which indicated that the Veteran was medically separated from service due to a right knee disorder and/or attributed the Veteran's right knee disability to an inservice injury, the examiner indicated that the service treatment records do not show that the Veteran was separated from service due to a right knee disability or that the Veteran had an inservice injury to the right knee.  The examiner stated that the Veteran sustained a post-service injury to his right knee jumping off stairs.  The VA examiner attributed the Veteran's currently diagnosed right knee disability to the post-service incident in April 2002.

The preponderance of the evidence is against a finding of service connection for a right knee disability in this case.  Although the Veteran was treated in service for pain, variously diagnosed as chronic sprain, chondromalacia, and patellofemoral pain syndrome, a January 2002 Medical Board examination report was negative for any right knee abnormalities and the Veteran provided a medical history in which he specifically denied ever having knee problems.  The Veteran was medically separated from service as a result of his bilateral tibia and feet stress fractures.  Furthermore, although a right knee disability was diagnosed within one year after discharge from service, the record makes clear that the Veteran sustained an intercurrent right knee injury after he stepped off of a stage and/or jumped off stairs.  

While Dr. R.F. acknowledged that the Veteran injured his right knee after service by stepping off of a stage, Dr. R.F. expressed the opinion that the Veteran's in-service chronic right leg problems and stress fractures most certainly led to deconditioning of the right lower extremity and "may have" exacerbated or increased the risk of injury to the right knee after being discharged from the military.  However, a general and inconclusive statement about the possibility of a link, such as "may have" is not sufficient to establish a relationship between the current disorder and military service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" be related to military service, is too speculative to establish such relationship to military service); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Therefore, this opinion is provided little probative weight.

In April 2003, Dr. J.F. opined that the fact that the Veteran's right knee pain started during his military service when he was limping on his right leg due to stress fractures "means it is probably related to a point" but that "the real crux of the matter" was determining what was wrong with the knee and if they could "fix it."  The examiner stated that the Veteran asked that an opinion relating his current knee to service be put in letter form, but the examiner stated that he would "like to wait until I get the written response from Radiology."  Although radiology reports dated in April 2003 are of record, a letter with an opinion and providing the basis and rationale for such an opinion has not been received from Dr. J.F.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

At an April 2003 examination by Dr. P.W., the Veteran reported an in-service twisting injury to the right knee after he jumped down from an obstacle.  The medical history indicated that the Veteran was medically discharged from service as a result of this injury, as well as bilateral tibia stress fracture residuals.  Dr. P.W. provided an opinion that his current ACL tear "most likely" occurred with the in-service injury.  Nevertheless, the Veteran's service treatment records are negative for any complaint or finding of trauma or injury to the right knee.  Moreover, the Veteran was not medically discharged from service based on a right knee disorder.  This opinion is based on an inaccurate history and essentially has no probative value.  See Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative). 

In contrast, VA examiners stated in November 2009 and April 2011 that the currently diagnosed right knee disability was "less likely as not" caused by, the result of, or aggravated by a service-connected disability or his period of active service, to include any incident therein.  The examiners acknowledged that the Veteran was treated in service for right knee pain, but noted inconsistencies in the medical history provided by the Veteran, including his omission of at least one, or more, intercurrent post-service right knee injuries.  The Board finds these VA examination reports are highly probative evidence on the issue of service connection because the examiners provided a rationale for all opinions provided, reviewed the complete record when forming their opinions, considered the Veteran's statements, examined the Veteran, and in one case, cited to several scholarly texts, before reaching these conclusions.  

The Veteran has submitted statements in support of the current claim in which he attributed the currently diagnosed right knee disability to his period of active service or a service-connected disability.  The Veteran is capable of observing symptoms related to his right knee disability.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  But, his statements are not competent evidence to diagnose a right knee disability or offer an opinion as to the cause of the disability, and its relationship to service or a service-connected disability.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was treated in service for right knee pain, variously diagnosed as chronic sprain/chondromalacia and patellofemoral pain syndrome.  However, the January 2002 Medical Board examination report was negative for any right knee abnormalities.  The information contained in the Veteran's Medical Board examination report regarding the absence of a right knee disability at the time of separation from service is highly probative evidence as these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination of the Veteran.  While a right knee disability was diagnosed within one year after discharge from service, the record makes clear that the Veteran sustained an intercurrent right knee injury after he stepped off of a stage and/or jumped off stairs.  The Veteran disputes the occurrence of these incidents, but they are routinely discussed in the private treatment records and an operative report.  And, with the exception of the April 2002 VA treatment note, the Veteran consistently failed to disclose these post-service incidents to his treating VA providers as well as VA examiners.  The existence of an intercurrent right knee injury was confirmed only after the Veteran's electronic records or claims file was reviewed.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of inconsistent statements, consistency with other evidence).  Accordingly, the Board finds the Veteran's statements as to continuity of symptomatology are not credible.
 
As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a current right knee disability, but the preponderance of the probative and credible evidence is against finding that there is a link between this disability and the Veteran's period of active service or a service-connected disability.  The most probative evidence of record, the opinions of the November 2009 and April 2011 VA examiners, attribute the Veteran's current right knee disorder to an intercurrent post-service right knee injury.  Accordingly, service connection for a right knee disability is not warranted under any theory of causation, to include as due to a service-connected disorder. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right knee disorder, the doctrine is not applicable in this case.


ORDER

Service connection for a right knee disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


